Citation Nr: 0107092	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99 - 16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for diabetes mellitus.

Entitlement to service connection for hypertension.

Entitlement to service connection for a left total hip 
replacement due to arthritis.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral defective 
hearing.  

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right (major) hand.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left (minor) hand.

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee.  

Entitlement to a total disability rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  He was a Prisoner of War (POW) of the German 
government from July 29, 1944, to April 28, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran, who served on active duty from October 1943 
to December 1945, was a POW of the German government from 
July 29, 1944, to April 28, 1945.  

3.  The veteran's currently diagnosed diabetes mellitus, 
hypertension, and left total hip replacement due to arthritis 
were not shown during active service, at the time of service 
separation examination, or during the initial postservice 
year, and are not diseases which may be presumptively 
service-connected in former POW's.  

4.  A rating decision of February 1991 denied service 
connection for bilateral defective hearing; the veteran 
failed to perfect an appeal of that determination, and that 
decision became final after one year.  

5.  In March 1998, the veteran undertook to reopen his claim 
for service connection for bilateral defective hearing by 
submitting additional evidence. 

6.  The additional evidence submitted to reopen the veteran's 
claim for service connection for bilateral defective hearing 
includes no evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

7.  The veteran's service-connected peripheral neuropathy of 
the right (major) hand is currently manifested by no more 
than mild incomplete paralysis of the right hand, without 
objective clinical findings of neuritis, neuralgia or 
complete median nerve paralysis. 

8.  The veteran's service-connected peripheral neuropathy of 
the left (minor) hand is currently manifested by no more than 
mild incomplete paralysis of the left hand, without objective 
clinical findings of neuritis, neuralgia or complete ulnar 
nerve paralysis.

9.  The veteran's service-connected degenerative arthritis of 
the left knee is currently manifested by limitation of 
flexion to 130 degrees, coarse crepitus, and 
X-ray evidence of degenerative changes of the patella, 
without objective clinical findings of limitation of 
extension instability, subluxation, ankylosis, weakness, 
fatigue, incoordination, impairment of gait or weight-
bearing, or limitation of function due to pain.  

10.  The veteran has a high school education, occupational 
experience as a pilot, and long-term occupational experience 
as a postal clerk and postal supervisor.  

11.  Service connection is in effect for anxiety neurosis, 
evaluated as 30 percent disabling; for gastritis with 
duodenitis, evaluated as 10 percent disabling; for 
degenerative arthritis of the right and left knees, each 
evaluated as 10 percent disabling; for peripheral neuropathy 
of the left and right hands, each evaluated as 10 percent 
disabling; and for shell fragment wound scars of the back of 
the head and right leg, evaluated as noncompensably 
disabling.  His combined service-connected disability rating, 
including consideration of the bilateral factor, is 60 
percent from May 1988.  

12.  The veteran is not incapable of substantially gainful 
employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, hypertension, and degenerative 
arthritis of the right hip were not incurred in or aggravated 
by wartime service, and the service incurrence of diabetes 
mellitus, hypertension, and degenerative arthritis of the 
right hip may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112 (West 1991);  38 C.F.R. §§ 3.307, 3.309 (2000).

2.  New and material evidence not having been submitted, the 
claim for service connection for bilateral defective hearing 
is not reopened and the rating decision of February 1991 
remains final.  38 U.S.C.A. § 5108(West 1991);  38 C.F.R. 
§ 3.156(a) (2000).

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right (major) hand are not met.  
38 U.S.C.A. §§ 1110, 1155 (West 1991);  38 C.F.R. 
§ 3.321(b)(1); Part 4, § 4.124a, Diagnostic Code 8515 (2000).

4.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left (minor) hand are not met.  
38 U.S.C.A. §§ 1110, 1155 (West 1991);  38 C.F.R. 
§ 3.321(b)(1); Part 4, § 4.124a, Diagnostic Code 8515 (2000).

5.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1110, 1155 (West 1991);  38 C.F.R. 
§ 3.321(b)(1); Part 4, § 4.71a, Diagnostic Code 5010, 5260 
(2000).

6.  The criteria for a total disability rating based on 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1110, 1155 (West 1991);  38 C.F.R. 
§§ 3.321(2)(1), 3.340, 3.341, and Part 4, § 4.15, 4.16 , 
4.18,  4.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107(a) (amendment to be 
codified at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim, and must be applied to all pending 
appeals.  In addition, Public Law No. 106-475
redefines VA's duty to assist (to be recodified at  38 U.S.C. 
§ 5103A(a) through (d)), including the provision of a medical 
examination, unless "no reasonable possibility exists that 
such assistance will aid in the establishment of 
entitlement."  The law addressing and redefining VA's duty 
to assist is effective as of November 14, 2000, and must also 
be applied to all pending appeals.  

The Board finds that the RO has obtained the veteran's 
complete service medical records, VA medical records, and all 
indicated federal records; that the RO has obtained private 
and VA medical evidence from all sources identified by the 
veteran; that he has been afforded a personal hearing in 
September 1999 before an RO Hearing Officer, and that he has 
undergone comprehensive VA orthopedic, neurologic, and 
radiographic examinations in connection with his claims in 
November 1998.  The issues on appeal have each been addressed 
on the merits, and VA's duty to assist the veteran has been 
fully met.  On appellate review, the Board sees no areas in 
which further development might be productive.

I.  Evidentiary and Procedural History

The veteran's service entrance examination, conducted in June 
1942, disclosed no musculoskeletal defects and no 
abnormalities of the heart or cardiovascular system; his 
blood pressure was 110/64 and pulse rate was 75; urinalysis 
was negative for sugar; and his hearing acuity was 20/20, 
bilaterally.  Reports of medical examinations for flying, 
conducted in January 1943, in August 1943, and in September 
1943, disclosed that no abnormalities of the heart, 
cardiovascular system, or musculoskeletal system were 
present, and his bones, joints and muscles were normal.  On 
those examinations, the veteran's blood pressure ranged from 
a high (systolic level) of 112 to a low (diastolic level) of 
60, his pulse rate remained within normal limits, urinalysis 
was negative for sugar; and his hearing acuity was 20/20, 
bilaterally.  All medical examinations revealed that the 
veteran's weight ranged from 134 to 136 pounds.  A report of 
medical history provided by the veteran at the time of 
service separation noted that he had been a POW in Germany 
for nine months, but had regained his normal weight of 136 
pounds; that he had sustained lacerations of the right leg, 
left hip, and head, nonsymptomatic, in a bailout over Germany 
on July 29, 1944; and that he had arthritis of both knees, 
mildly symptomatic, incurred while a POW, and diarrhea since 
returning home, but had no other injuries, illnesses or 
operations while in military service.  

The veteran's service separation examination, conducted in 
October 1945, disclosed a traumatic scar of the right lower 
leg, well-healed, nonsymptomatic, and non-disabling.  His 
ears were normal, with hearing acuity of 15/15 [equivalent to 
20/20], bilaterally, for the whispered voice, and there was 
no evidence of hearing loss.  His heart and cardiovascular 
system were normal, blood pressure was 104/64, his pulse rate 
was 76 and normal, and no varicose veins were present.  There 
were no abnormalities of his bones, joints, and muscles; his 
neurological and psychiatric examinations were normal; and 
urinalysis was negative for sugar.  A medical consultation 
revealed a gastrointestinal syndrome secondary to his POW 
experience, while his erythrocyte sedimentation rate was 
normal, and stool examination was negative for amoeba.  

An application for VA disability compensation benefits, 
received in October 1946, sought service connection for 
malnutrition, nervousness, a stomach ailment with diarrhea, 
rheumatism in both legs, and cuts on the left hip, leg, and 
the back of his head due to flak.  The veteran reported that 
he was employed as a postal clerk.

A report of VA examination, conducted in December 1946, cited 
the veteran's history of being a POW, and experiencing a 
nervous condition, a stomach condition, leg pain, and 
"rheumatic" knees.  Examination disclosed that the veteran 
was well built and well nourished, and his general condition 
was good.  He did not appear ill, but was quiet, cooperative 
and somewhat tense, with a certain amount of insight.  He was 
married and got along congenially with his wife, who was 
pregnant.  Examination of the abdomen disclosed no masses or 
tenderness; there was no swelling, redness or limitation of 
motion of the knees, and X-rays of the knees to rule out 
arthritis revealed no pathological changes.  Urinalysis was 
negative for sugar.  Superficial, nonsymptomatic scars were 
seen on the lower right leg and at the back of the head  The 
diagnoses were anxiety state, mild, and tiny scars of the 
head and right leg, with no evidence of arthritis.

A rating decision of January 1947 granted service connection 
for psychoneurosis, anxiety state, moderately severe, 
evaluated as 30 percent disabling; and shell fragment wound 
scars of the back of the head and right leg, evaluated as 
noncompensably disabling.  Service connection was denied for 
arthritis of the knees, an injury of the left hip, a swollen 
right foot, and a left eye injury.  The veteran was informed 
of those determinations, but failed to initiate an appeal and 
those decisions became final after one year. 

A VA psychiatric, gastrointestinal, and general medical 
examinations in April 1947 disclosed a small scar on the 
right lower leg, no abnormal psychiatric findings, no bone or 
joint abnormalities, no cardiac or cardiovascular 
abnormalities, and blood pressure of 100/70.  His gait was 
normal, and there were no motor, sensory, or reflex deficits.  
The veteran's weight was 133 pounds, no evidence of 
malnutrition was noted, no tenderness of the abdomen was 
found, and a gastrointestinal X-ray series disclosed no 
intrinsic lesions of the esophagus, stomach, or duodenum.  
The diagnoses were psychoneurosis, anxiety state, mild; and 
the veteran was thought to be mildly underweight.  

A rating decision of April 1947 denied service connection for 
a gastrointestinal disability, claimed as stomach trouble, 
and continued the prior ratings.  The veteran was informed of 
those determinations, but failed to initiate an appeal and 
those decisions became final after one year. 

A report of VA psychiatric examination in February 1950 
disclosed that the veteran's service connected anxiety 
reaction was manifested by increased tension, vasomotor 
instability, insomnia, nightmares, increased noise 
sensitivity, and somatization, chronic, moderate.  A rating 
decision of February 1950 continued the prior ratings for his 
disabilities.

Records received at the RO in May 1956 show that the veteran 
was a member of the Air Force Reserve, with a total of 12 
years of service; that he was a pilot and was currently on 
flying status; that he remained so through December 1963; and 
that he continued to serve with the Air Force Reserve until 
his retirement in December 1980.  

A Former POW Medical History (VA Form 10 - 0048), completed 
by the veteran in June 1984, cited his POW internment from 
July 29, 1944, to April 29, 1945.  He stated that he 
sustained cuts on the left hip, leg, and back of the head due 
to flak; that he developed arthritis of the knees as a result 
of his parachute landing; and that he suffered a loss of 
hearing due to wearing radio headsets in aircraft.  He 
further indicated that he was imprisoned at Stalag Luft III, 
in Sagan, Germany, and elsewhere; that he was not required to 
work; that he underwent or witnessed no beatings, 
intimidation, torture, or isolation, and only one instance of 
solitary confinement, and denied that he was unable to 
function or work due to psychological or emotional stress.  
He cited periods of fear and anxiety, feelings of 
helplessness, loneliness and isolation, and one instance of a 
forced march.  He stated that he was fed dried vegetables, 
got dysentery, lost weight from 137 pounds to 125 pounds, was 
bitten by fleas, and was locked in the latrine during British 
night bombing raids against nearby rail yards.  He stated 
that he was given adequate water, but no soup with meat, or 
poultry; no fish, millet, or rice; and that broth, bread, 
beans, potatoes, meat, dairy products, fruits and vegetables 
were inadequate.  He reported no diseases other than 
dysentery and vitamin deficiency, and no symptoms other than 
swelling of the muscles of the legs and feet.  He stated that 
medical treatment was available; that he received first aid 
on the day of his capture; and that he otherwise had no need 
for medical treatment.  He further related that he performed 
reserve duty after service, including a total of 34 years 
service; that he worked continuously in the same job for 35 
years after service separation; that he had no difficulty in 
adjusting to civilian life; and that he was currently in 
excellent health.  His current complaints included loss of 
high frequency hearing, occasional attacks of diarrhea, 
varicose veins of the lower legs, a sinus allergy, and 
arthritis of the neck and knees.  

A report of VA POW protocol examination, conducted from July 
to October 1984, cited the veteran's history of military 
service, his capture after being shot down over Germany, and 
his POW experiences, noting that he cited minor cuts of the 
hips, legs and back of the head when he was captured.  He 
indicated that he had bilateral varicose veins of the legs 
for 25 years [i.e., since 1959], without ulcers, swelling or 
phlebitis; attributed his neck pain to a whiplash injury in a 
January 1984 accident; and complained of hearing loss since 
1974.  He denied being nervous, but acknowledged that he 
might be emotional; stated that he had surgery for a left 
retinal detachment in 1979; and reported that he began taking 
medication for high blood pressure two years prior to the 
examination [i.e., 1982].  Examination disclosed a full range 
of knee motion, bilaterally, without swelling.  

The veteran underwent a proctosigmoidoscopy because of 
complaints of intermittent diarrhea, with negative findings, 
while a lower gastrointestinal X-ray series revealed no spasm 
or obstruction, the terminal ileum was normal, and 
diverticulosis was noted in the colon, without infection or 
bleeding.  A report of VA audiometric examination, conducted 
in August 1984, disclosed moderate to profound high-frequency 
sensorineural hearing loss, bilaterally.  A psychiatric 
consultation disclosed a mild anxiety neurosis, and a social 
assessment showed that the veteran had a wife and four sons; 
that they had a close and loving family relationship; and 
that he was coping well with his life and had a good family 
situation.  Cardiovascular examination in July 1984 disclosed 
a normal sinus rhythm, with blood pressure of 118/74, and a 
electrocardiogram (EKG) was normal.  Chest X-ray revealed no 
lung infiltrates and a normal heart size, with evidence of 
degenerative changes in the spine, and normal lordosis.  
Cervical spine X-rays revealed degenerative changes, 
narrowing of the disc space at C5-6, with osteophyte 
formation; and normal cervical lordosis, while X-rays of the 
knees disclosed minimal arthritic changes consisting of 
patella osteophytes, with well-preserved joint spaces and no 
soft tissue abnormalities.  Laboratory findings showed 
fasting blood sugar of 124, normal liver function tests, 
normal findings on urinalysis, negative hepatitis surface 
antigens, and stool was negative for ova and parasites.  

The diagnoses were: moderate to profound high-frequency 
sensorineural hearing loss, bilaterally; diverticulosis of 
the colon with intermittent diarrhea; chronic rhinitis; large 
varicose veins, bilaterally; mild anxiety neurosis; mild 
hyperglycemia and hypertriglycerides; minimal degenerative 
arthritis of both knees; degenerative arthritis of dorsal 
spine; degenerative arthritis and degenerative disc disease 
of the cervical spine; status post surgery for detached 
retina; status post vasectomy; and status post appendectomy.  

A rating decision of November 1984 confirmed and continued 
the ratings assigned for the veteran's service-connected 
disabilities.   

In November 1985, the veteran claimed service connection for 
bilateral defective hearing.  He was asked to submit evidence 
that hearing loss existed during active service and that it 
has bothered him continuously from service separation to the 
present time.  The veteran made no response to that request.

In July 1988, the veteran submitted a letter stating that he 
had experienced problems with his hearing since he got out of 
service; that he believed that his hearing loss was caused by 
wearing radio headsets while on active duty; that his hearing 
had progressively worsened since he retired from the Air 
Force; and that he was furnished a hearing aid by VA in 1983.  
An RO letter of July1988 asked the veteran to submit medical 
evidence showing the earliest date he was diagnosed or 
treated for hearing loss.  

The veteran submitted reports of quadrennial medical 
examinations for Air Force Reserve service, dated in June 
1958 and in February 1963.  The June 1958 examination report 
noted moderate superficial varicose veins of the lower 
extremities, non-symptomatic and nondisabling; no 
abnormalities of the neck, spine, lower extremities, or 
musculoskeletal system; a normal heart and vascular system; 
blood pressure of 90/50 and a pulse rate of 72; high 
frequency hearing loss at 4000 Hertz, bilaterally; a weight 
of 135 pounds; and a history of tenosynovitis of the left 
foot in April and July 1943, well-healed, nonsymptomatic and 
nondisabling; and multiple small superficial lacerations of 
the thighs and hips inflicted by flak in July 1944 [sic], 
well-healed, nonsymptomatic and nondisabling.  

The February 1963 examination report noted moderate 
varicosities of the left lower leg; no abnormalities of the 
neck, spine, lower extremities, or musculoskeletal system; a 
normal heart and vascular system; blood pressure of 120/80 
and pulse rate of 80; high frequency hearing loss at 2000 
Hertz on the right and at 4000 Hertz, bilaterally; and a 
weight of 132 pounds.  It was noted that the veteran had no 
significant defects or diagnoses, and no change in health 
since his last examination.  

A rating decision of January 1989 denied service connection 
for bilateral defective hearing on the basis that hearing 
loss was not shown during active service or at any time prior 
to October 1984.  The veteran was informed of that 
determination, but failed to initiate an appeal and that 
decision became final after one year. 

In May 1989, the veteran claimed service connection for 
peripheral neuropathy, irritable bowel syndrome, and spastic 
colon, citing his status as a former POW. 

VA outpatient treatment records, dated from April 1987 to 
March 1989, disclosed blood pressure of 140/90, and his blood 
pressure remained in that range despite anti-hypertensive 
medications.  Fasting blood sugars of were shown to be 134, 
154, 154-185, and 206, and he was started on Glucotrol.  In 
July and October 1988, the assessment was diabetes mellitus 
and hypertension.  His weight decreased from 160 to 150 
pounds during that period.  In addition, the veteran 
submitted duplicate copies of his quadrennial medical 
examinations for Air Force Reserve service, dated in June 
1958 and in February 1963.

Private hospital summaries and treatment records from Dale 
County Hospital show that the veteran was admitted in 
December 1979 for complaints of prostatitis and constipation, 
and diagnosed with diverticulitis, varicosities of the left 
lower extremity, thoracic and lumbar spondylosis, mild 
scoliosis, a small esophageal hernia, and subsiding 
prostatitis.  He was admitted in May 1981 for an 
appendectomy; in March 1986 for contusions and abrasions 
sustained in a fall from a bicycle; in April 1989 for 
extensive rectal bleeding secondary to diverticular disease 
and noninsulin-dependent diabetes mellitus; and in June 1989 
for a bilateral inguinal hernia repair.  

A report of VA general medical examination in July 1989, 
disclosed that the veteran was well-built and well-nourished, 
weighed 151 pounds, had a normal gait, and was right-handed.  
Cardiovascular examination showed a regular rhythm and rate, 
without murmurs; blood pressure of 140/80, and a pulse rate 
of 68; bilaterally symmetrical peripheral vessels; varicose 
veins in the lower extremities; and a slight pitting edema in 
the left ankle.  A digestive system examination revealed that 
his abdomen was soft, with normal bowel sounds, and without 
masses or tenderness.  Well-healed scars from bilateral 
inguinal herniorrhaphies were noted.  Orthopedic examination 
of the upper and lower extremities disclosed no motor, 
sensory or reflex deficits, grip strength was normal, 
bilaterally, and there was no muscle atrophy or loss of 
strength.  The veteran complained of decreased sensation and 
tingling in the tips of the thumb, middle, and index fingers 
of both hands, and nerve conduction velocity studies were 
suggestive of mild sensory peripheral neuropathy involving 
the right median and left ulnar nerve.  Laboratory testing 
was negative for ova or parasites, and negative for occult 
blood.  The diagnoses were extensive diverticulosis, sigmoid 
colon; extensive rectal bleeding in March 1989 secondary to 
diagnosis #1; mild gastritis and duodenitis; mild sensory 
peripheral neuropathy involving median nerve right hand and 
ulnar nerve left hand.

A rating decision of October 1989 granted service connection 
for gastritis with duodenitis, for degenerative arthritis of 
the right knee, for degenerative arthritis of the left knee, 
for peripheral neuropathy of the right hand, and for 
peripheral neuropathy of the left hand, each evaluated as 10 
percent disabling.  His service-connected shell fragment 
wound scars of the right leg and back of the head continued 
to be rated as noncompensably disabling.  The veteran was 
informed of those determinations, but failed to initiate an 
appeal and those decisions became final after one year. 

In January 1991, the veteran undertook to reopen his claim 
for service connection for bilateral defective hearing as a 
result of his POW experience, submitting an excerpt from an 
Ex-POW Bulletin which indicated that loss of hearing could 
occur in former POW's years afterward due to vitamin B 
deficiency during their internment.  

A rating decision of February 1991 denied service connection 
for the veteran's bilateral defective hearing as a result of 
his POW experience, noting that there was no evidence of 
hearing loss during active service, on service separation 
examination, or during the initial postservice year, and that 
there were no provisions granting service connection for 
hearing loss on a presumptive basis due to POW status under  
38 C.F.R. § 3.309(c).  The veteran was informed of that 
determination, and submitted a Notice of Disagreement 
asserting that his hearing loss was due to flying B-17's and 
other aircraft during World War II and his former POW status.  
He again submitted copies of reports of quadrennial medical 
examinations for Air Force Reserve service, dated in June 
1958 and in February 1963.  Although a Statement of the Case 
was provided, he failed to submit a Substantive Appeal (VA 
Form 9), his appeal lapsed, and the RO decision of February 
1991 denying direct or presumptive service connection for 
bilateral defective hearing became final.  

In March 1998, the veteran submitted an Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940), stating that he was unable to work due to nerves, 
hypertension, and peripheral neuropathy; that he had last 
worked on a full time basis as a postal supervisor in 1980; 
that he did not leave that job because of disability; that he 
did not expect to receive disability retirement benefits; 
that he had not been hospitalized; and that he had not 
attempted to obtain employment since he became too disabled 
to work.  In an accompanying letter, he claimed entitlement 
to service connection for hypertension, for a total left hip 
replacement in April 1993, and for diabetes mellitus; stated 
that he wanted to reopen his claim for bilateral defective 
hearing; and claimed a rating in excess of 10 percent for his 
service-connected degenerative arthritis of the left knee and 
ratings in excess of the 10 percent each for his service-
connected peripheral neuropathy of the hands, bilateral.  He 
indicated that his hearing loss was due to loud noises in 
service, and identified sources for private and VA medical 
evidence.  

By RO letter of May 1998, the RO asked the veteran to provide 
additional information concerning his employment, informed 
him of the requirements to reopen a claim which had 
previously been finally denied, and explained the nature of 
new and material evidence.  The appellant submitted a revised 
Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940) in May 1998 showing that he 
had worked for the US Postal Service on a full-time basis 
from 1941 to 1980, retiring as Superintendent of Postal 
Operations.  

Private treatment records of the veteran from D. D. Gayle, 
MD, dated in December 1996 show that the veteran was seen for 
atrial fibrillation, first documented in 1992, without 
tachycardia, palpitations, shortness of breath or exertional 
dyspnea.  He was shown to have a history of left ventricular 
hypertrophy, an enlarged aortic root, and normal atrial 
sizes.  His prior medical history was noted in detail, 
including hypertension, hypertensive cardiovascular disease, 
and blood pressure well-controlled with medication; bilateral 
degenerative joint disease of the hips, with left total hip 
replacement.  The clinical impression was atrial fibrillation 
of unknown duration, probably chronic, with no significant 
symptoms; and hypertension under good control with 
medication.  In June 1997, the veteran was seen for follow-
up, and the clinical impression was atrial fibrillation with 
exertional limitations and some fatigue, particularly when 
playing tennis.  Similar findings were noted on follow-up in 
September 1997, and in March 1998 he denied chest pain, 
syncope, near syncope, or light-headed spells.  Both his 
atrial fibrillation and hypertension were shown to be well-
controlled on medication.  

Private treatment records of the veteran from R. F. Zumstein, 
MD, show that the veteran was first seen in September 1995, 
and cited his prior medical history.  He was shown to be a 
noninsulin-dependent diabetic.  X-rays in December 1996 
revealed left ventricular enlargement, and calcifications in 
the thoracic aorta; thoracic spondylosis with osteophyte 
formation, and a left hip prosthesis with the head of the 
prosthesis dislocated from the acetabulum.  The impression 
was dislocated hip.  The veteran was seen on a regular basis 
for atrial fibrillation and hypertension, both controlled wit 
medication, and in October 1997 was shown to be insulin-
dependent, with good control.  He was seen in February 1998 
for complaints of chest pain after walking a couple of miles 
on an exercise trail, and was found to have atrial 
fibrillation, first documented in 1992.  

VA outpatient treatment records dated from January 1985 to 
August 1998 include annual audiometric examinations of the 
veteran between January 1985 and August 1996, with several 
replacements of his hearing aids.  Entries between January 
1997 and August 1998 show that the veteran has insulin-
dependent diabetes mellitus, atrial fibrillation, and 
hypertension for which he is followed by a private physician, 
and abnormal EKG's were shown in January 1997, February 1998, 
and August 1998.  

A report of VA general medical examination, conducted in 
November 1998, cited the veteran's complaints of mild left 
knee pain when he stresses, described as not bothering him 
much and not interfering with his ability to sit, stand, and 
do his normal activities.  The only symptom found was a 
coarse crepitation, with no history of locking or surgery.  
He also stated that he received a left knee prosthesis in 
1993 due to arthritis, with a history of dislocation the 
previous year, but no history of fractures, dislocations or 
other complications while a POW.  The veteran stated that he 
did not believe that his hip condition was related to his POW 
experiences, and that he was able to stand and walk, and 
denied any pain, radiation, or dislocation in the past year.  
He used analgesic medications for any episodes of pain.  The 
veteran cited an initial diagnosis of high blood pressure in 
1988, with no history of dizzy spells, blackouts or strokes, 
and acknowledged that he had no blood pressure problems 
during active service, while a POW, or when released from 
active service.  He also noted diabetes mellitus, diagnosed 
on POW protocol examination in 1984, but denied any history 
of treatment or clinical symptoms of diabetes mellitus in the 
1950's, 1960's, or 1970's.  The veteran further complained of 
some diffuse numbness and tingling in the tips of the fingers 
and thumbs, but denied any history of blanching or swelling 
of the fingers, hands or forearms, or nocturnal waking due to 
symptoms.  He denied any symptoms involving the lower 
extremities.  

Examination disclosed that the veteran was right-handed; that 
he had a normal posture and gait; his cardiac status was 
stable, cardiovascular examination disclosed blood pressure 
of 170/100, then 170/92; and there was no congestive heart 
failure, swelling of the legs, phlebitis, or ulcers of the 
legs.  Examination of the abdomen was revealed no tenderness, 
no rebound rigidity, normal peristalsis, and no heartburn or 
other complications.  His skin was normal except for a well-
healed, nonsymptomatic left hip surgical scar.  His ears were 
normal, but he wore hearing aids due to hearing loss.  His 
neck was stable, his lungs and chest were normal, and chest 
X-ray was negative.  Examination of the upper extremities 
revealed diffusely diminished deep tendon reflexes, without 
fasciculations or joint swelling, and finger-to-nose 
coordination was intact.  Tinel's sign and median and ulnar 
nerves were negative, bilaterally.  Sensory testing disclosed 
subjective complaints of mild numbness of the tips of the 
fingers and thumb, but the forearm and arm in the dermatome 
distribution from C5-T1 were otherwise intact.  The intrinsic 
muscles of the hands were palpable, with no evidence of any 
complications; a full range of motion was demonstrated in the 
joints of the shoulders, elbows, wrists, and fingers, 
bilaterally, and strength was 5/5 in both upper extremities.  

Examination disclosed that range of motion of the hips was 
limited, chiefly on the left due to the veteran's hip 
prosthesis.  Examination of the knees disclosed flexion of 0 
to 130 degrees, bilaterally, and coarse crepitation was 
noted, left more than right.  There were no complaints of 
tenderness on patellofemoral pressure, while pushing the 
knees backward in the standing position elicited complaints 
of discomfort, left more than right.  Lachman's and 
McMurray's tests were negative, bilaterally.  Examination of 
the lower extremities revealed diffusely Babinski's sign, no 
edema, and no evidence of plantar ankle clonus, while 
arterial pulses and the intrinsic muscles of the feet were 
palpable and without complications.  Varicosities were 
present in both lower extremities, without skin breakdown, 
ulcers, or other complications.  Although the veteran 
complained of a mild sensory deficit in the lower third of 
the leg and ankle, deep pressure and touch were appreciated 
and the complaints were noted to be very minimal to mild.  
Neurological examination was intact, and psychiatric 
examination  was within normal limits.  X-rays revealed a 
total left hip prosthesis, without loosening or subluxation; 
and hypertrophic changes in both patellae consistent with 
degenerative changes.  The diagnoses were chronic recurrent 
pain, left knee, mild to moderate, with degenerative 
arthritis; left hip prosthesis, 1993, secondary to arthritis; 
hypertension diagnosed in 1988, current on medication; and 
diabetes mellitus since 1980.  The examiner stated that the 
veteran was a candidate for unemployability based upon his 
disabilities, his age, and his significant hearing deficits.  

A report of VA psychiatric examination, conducted in November 
1998, cited the veteran's statement that he did not currently 
receive any psychiatric or psychological treatment, was not 
on any medication for a psychiatric condition, had not 
received any formal treatment for "years", and denied any 
hospitalization for mental or emotional problems.  He related 
that he was a high school graduate; that he had been married 
for 55 years, and had four sons; and that he had worked for 
the US Postal Service for 39 years prior to his retirement in 
1980.  He described his POW experiences, and stated that his 
medical problem was "hearing difficulties"  Mental status 
examination disclosed that he was alert, cooperative, and 
well-oriented, with normal speech, good eye contact, an 
adequate mood, a slightly anxious affect, and good short term 
and remote memory.  His thought processes were coherent, he 
was able to focus, sustain, and shift attention, and his 
thought content was without delusions, hallucinations, ideas 
of reference, or beliefs in thought broadcasting, insertion, 
or control.  He could abstract proverbs, insight and judgment 
were fair, and he appeared to be preoccupied on examination 
with compensation for his hearing loss.  The diagnosis was 
generalized anxiety disorder; psychosocial stressors were 
centered on his disabilities; and his current Global 
Assessment of Functioning (GAF) score was 60, indicative of 
moderate symptoms or moderate difficulty in social , 
occupational, or school functioning.  The examiner stated 
that the veteran was not unemployable as a result of his 
psychiatric condition, but would have difficulty in working 
due to his age and his other medical problems.  

A rating decision of April 1999 denied service connection for 
diabetes mellitus, for 
hypertension, and for degenerative arthritis of the left hip 
with a left total hip replacement; declined to reopen the 
claim for service connection for bilateral defective hearing; 
denied ratings in excess of 10 percent each for peripheral 
neuropathy of the right (major) and left hands and for 
degenerative arthritis of the left knee; and denied a total 
disability rating based on unemployability due to service-
connected disabilities.  The veteran filed a Notice of 
Disagreement, giving rise to the instant appeal.  

In his Substantive Appeal (VA Form 9), the veteran attributed 
his left hip arthritis and total hip replacement to an 
inservice laceration of the left hip sustained on bailing out 
of his aircraft and to vibration caused by flying military 
aircraft; blamed his hypertension to stress encountered while 
a POW; associated his diabetes mellitus with his hypertension 
and stress; and identified his flying while on active duty as 
the cause of his bilateral hearing loss.  Further, he claimed 
ratings in excess of 10 percent each for his bilateral 
peripheral neuropathy of the hands, and for his arthritis of 
the left knee with crepitus, and asserted that he was unable 
to work because of his peripheral neuropathy, arthritis, 
hypertension, diabetes, and nerves.  

A personal hearing was held in September 1999 before an RO 
Hearing Officer.  The veteran testified that he had a high 
school education; that he was married with grown children; 
that he worked for the US Postal Service for almost 40 years 
prior to his retirement in 1980; and that he had made no 
attempt to obtain further employment.  He stated that he 
spent a good part of his day doing housework, yard work, and 
caring for his wife, who had suffered a stroke during heart 
surgery in 1996.  He indicated that his left (minor) hand 
symptoms were a little worse than the right, causing 
difficulty with buttoning his collar; that his left knee 
caused difficulty in getting up and down; that he hurt his 
knees and left hip while parachuting from his aircraft in 
1944; that his hypertension to due to stress encountered 
while a POW; and that his diabetes is due to an inadequate 
diet while a POW.  The veteran asserted that his hearing loss 
was caused by wearing radio headsets and the noise of 
aircraft engine while on active duty, but acknowledged that 
hearing loss was not shown on service separation examination, 
and that he experienced loss of hearing about 10 or 12 years 
after the war while he was with the Air Force Reserve.  

With respect to his nervous condition, the veteran testified 
stated that when he returned home from service, he weighed 
165 pounds, but lost 30 pounds after returning home.  He 
denied vomiting his food, and stated that he took over-the-
counter antacids if he experienced gas.  In response to 
questions from the Hearing Officer, the veteran denied flying 
with the Air Force Reserve, claiming that he did only 
administrative work, and that he had retired from the Reserve 
in 1980 at age 60.  He stated that he first became aware of 
left hip arthritis in approximately 1990; that he was first 
diagnosed with hypertension in 1991 or 1992; and that he was 
first diagnosed with diabetes mellitus in 1989 or 1990.  A 
transcript of the testimony is of record.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychosis, arthritis, cardiovascular-renal disease, including 
hypertension, diabetes mellitus, when manifested to a 
compensable degree within the initial post service year.  
38 C.F.R. §§ 3.307, 3.309(a) (2000).

Service connection may also be granted on a presumptive basis 
for certain chronic diseases specific as to former prisoners 
of war.  If a veteran  is: (1) A former prisoner of war and; 
(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.

Avitaminosis. 
Beriberi (including beriberi heart disease). 
Chronic dysentery. 
Helminthiasis. 
Malnutrition (including optic atrophy associated with 
malnutrition). 
Pellagra. 
Any other nutritional deficiency. 
Psychosis. Any of the anxiety states. 
Dysthymic disorder (or depressive neurosis).
Organic residuals of frostbite, if it is determined that the 
veteran was interned in climatic conditions consistent with 
the occurrence of  frostbite.
Post-traumatic osteoarthritis. 
Irritable bowel syndrome. 
Peptic ulcer disease. 
Peripheral neuropathy except where directly related to 
infectious causes.

Note: For purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.  
38 U.S.C.A. § 1112 (West 1991);  38 C.F.R. §§ 3.307(a)(5), 
3.309(c) (2000).  

Service Connection for Diabetes Mellitus, Hypertension, and a 
Total Hip Replacement Due to Degenerative Arthritis 

The record in this case shows that diabetes mellitus, 
cardiovascular-renal disease, including hypertension, or 
degenerative arthritis of the left hip were not demonstrated 
or diagnosed during active service, and the veteran's service 
medical records are silent for treatment, findings or 
diagnosis of those disorders during active service.  A report 
of medical history provided by the veteran at the time of 
service separation noted that he had been a POW in Germany 
for nine months, but had regained his normal weight of 136 
pounds; that he had sustained lacerations of the right leg, 
left hip, and head, nonsymptomatic, in a bailout over Germany 
on July 29, 1944; and that he had arthritis of both knees, 
mildly symptomatic, incurred while a POW, and diarrhea since 
returning home.  Further, he denied any other injuries, 
illnesses or operations while in military service.  

The veteran's service separation examination, conducted in 
October 1945, disclosed a traumatic scar of the right lower 
leg, well-healed, nonsymptomatic, and non-disabling.  
However, there was no evidence, finding or diagnosis of a 
laceration or other injury to the left hip, and there were no 
abnormalities of his bones, joints, and muscles.  His heart 
and cardiovascular system were normal, blood pressure was 
104/64, his pulse rate was 76 and normal, and no varicose 
veins were present.  There were no findings or diagnoses of 
hypertension, a scar or arthritis of the left hip, or 
diabetes mellitus, and urinalysis was negative for sugar.  

A report of VA examination, conducted in December 1946, noted 
tiny, superficial, nonsymptomatic scars on the lower right 
leg and at the back of the head, with no evidence of 
arthritis, and an unappealed rating decision of January 1947 
denied service connection for an injury of the left hip. 

A VA medical examination in April 1947 disclosed a small scar 
on the right lower leg, a normal gait, and no bone or joint 
abnormalities.  Reports of quadrennial medical examinations 
for Air Force Reserve service, dated in June 1958 and in 
February 1963, cited a history of multiple small superficial 
lacerations of the thighs and hips, with well-healed, 
nonsymptomatic and nondisabling scars, and revealed no 
abnormalities of the spine, lower extremities, or 
musculoskeletal system.  On a Former POW Medical History 
completed by the veteran in June 1984, he offered a history 
of sustaining cuts on the left hip, leg, and back of the 
head, but made no mention of parachute landing trauma to the 
left hip.  On VA POW protocol examination, there were no 
findings or diagnoses of left hip arthritis or scars. 


Private treatment records from December 1979 to June 1989, VA 
outpatient treatment records from April 1987 to March 1989, 
and a report of VA examination in July 1989 disclosed no 
complaint, findings or diagnosis of left hip arthritis.  The 
veteran has testified that he first experienced left hip 
arthritis in 1990, and that statement is supported by the 
record of a left hip replacement in April 1993, medical 
notation of bilateral degenerative joint disease of the hips 
in December 1996, and X-ray evidence of a left hip prosthesis 
in December 1996.  On VA medical examination in November 
1998, the veteran stated that he did not believe that his hip 
condition was related to his POW experiences.  To that point, 
the Board notes that in his POW protocol history, the veteran 
denied any history of being beaten or tortured while a POW, 
and did not assert that he experienced any left hip trauma 
other than a cut during service.  

Further, the medical evidence of record is silent for any 
objective clinical finding of a scar or other residual of a 
claimed left hip laceration or injury, or for any assertion 
by the veteran that he sustained a musculoskeletal injury to 
the left hip prior to his Notice of Disagreement in May 1999.  
The veteran is currently shown to have a bilateral 
degenerative arthritis of the hips, first diagnosed in 1990, 
contraindicating trauma as the cause of his left hip 
arthritis.  While service connection may be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, if manifested during the initial postservice year, 
the veteran's bilateral arthritis of the hip was not shown 
during the initial postservice year, or at any time prior to 
1990, more than 44 years after final service separation.  
Service connection may also be granted on a presumptive basis 
for certain chronic diseases specific as to former POW's 
interned or detained for not less than 30 days, including 
post-traumatic osteoarthritis, if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service.  However, the 
veteran has never been diagnosed with post-traumatic 
osteoarthritis of the left hip, and he is not entitled to a 
grant of service connection for arthritis of the left hip on 
a presumptive basis.  



The veteran has asserted that VA must service connect his 
left hip arthritis based upon his contentions because he is a 
combat veteran, evidently relying on the provisions of  
38 U.S.C.A. § 1154(b), which state, in pertinent part: 

In the case of any veteran who engaged in combat with 
the enemy in active service with a military, naval, or 
air organization of the United States during a period of 
war, campaign, or expedition, the Secretary shall accept 
as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. § 3.304(d) 
(2000).  (The provisions of 38 U.S.C.A. § 1154(b) were 
first enacted December 20, 1941.)

However, the perquisite is that "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease be presented."  As a lay person, the veteran is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If 
such evidence is not competent, it cannot be "satisfactory" 
or otherwise probative.  In addition, the record in this case 
shows that the veteran has made contradictory assertions as 
to his belief in a relationship between his left hip 
arthritis and any inservice or POW trauma.

In addition, the veteran's service medical records and his 
postservice private, VA, and Air Force Reserve records do not 
show the clinical presence of hypertension prior to 1987, or 
of diabetes mellitus prior to 1988, or of bilateral 
degenerative arthritis of the hips prior to 1990.  While the 
veteran's physicians and other health care providers are 
shown to be aware of his POW history, there is no competent 


medical evidence that any of those individuals linked or 
related his former POW status to the onset of hypertension, 
diabetes mellitus, or bilateral arthritis of the hips to his 
period of active service or to his POW experiences.  Further, 
on VA general medical examination in November 1998, the 
veteran cited an initial diagnosis of high blood pressure in 
1988, with no history of dizzy spells, blackouts or strokes, 
and acknowledged that he had no blood pressure problems 
during active service, while a POW, or when released from 
active service.  On VA general medical examination in 
November 1998, the veteran denied any history of treatment or 
clinical symptoms of diabetes mellitus in the 1950's, 1960's, 
or 1970's.  While presumptive service connection is warranted 
for beriberi heart disease, including ischemic heart disease, 
in POW's, neither beriberi heart disease nor ischemic heart 
disease have been demonstrated or diagnosed in the veteran. 

The Board finds that hypertension, diabetes mellitus, or 
arthritis of the left hip were not shown during active 
service, on service separation examination, or during the 
initial postservice year; that a traumatic osteoarthritis of 
the left hip has not been diagnosed in the veteran, and that 
no competent medical evidence has been presented which links 
or relates those disabilities to any trauma or pathology 
experienced during active service or while a POW.  
Accordingly, direct or presumptive service connection for 
hypertension, diabetes mellitus, or arthritis of the left 
hip, to include a total left hip replacement, is denied.  

New and Material Evidence to Reopen a Claim for Service 
Connection for Bilateral Defective Hearing

As noted, on November 9, 2000, the President signed into law 
H.R. 8464, Veterans' Claims Assistance Act for 2000, (Nov. 9, 
2000; 114 Stat. 2096), designated as Public Law No. 106-475.  
That Public Law rewrites  38 U.S.C. § 5107(a) (amendment to 
be codified at  38 U.S.C. § 5107) to eliminate the concept of 
a well-grounded claim, and redefines VA's duty to assist (to 
be recodified at  38 U.S.C. § 5103A(a) through (d), including 
the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of 


entitlement."  This law is effective as of November 9, 2000, 
and must be applied to all pending appeals.  

Prior to the enactment of that legislation, the United States 
Court of Appeals for Veterans Claims (Court) had announced a 
three-step analysis that VA must perform when a veteran seeks 
to reopen a final decision based on the submission of new 
evidence.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  The three prongs of the new Elkins test were as 
follows: (1) VA must first determine whether the veteran has 
presented new and material evidence under  38 C.F.R. 
§ 3.156(a) (2000) in order to have a finally denied claim 
reopened under  38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must decide whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and (3) if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under  38 U.S.C.A. § 5107(a) 
has been fulfilled.  Elkins, id.  If the additional evidence 
presented is not new, the inquiry ends and the claim may not 
be reopened.  Smith (Russell) v. West,  12 Vet. App. 312 
(1999).

The amendment to  38 U.S.C. § 5107(a) created by Public Law 
No. 106-475 eliminates step (2), above, of the Elkins 
decision, requiring that the claimant establish that a 
reopened claim is well-grounded prior to a determination on 
the merits.  Thus, the Board need only determine whether new 
and material evidence has been submitted to reopen the 
veteran's claim for service connection for bilateral 
defective hearing, and, if so, whether the duty to assist the 
veteran has been fully met, as required under  38 U.S.C. 
§ 5107(a) (to be amended and codified under  38 U.S.C. 
§ 5103A(a) through (d)).  

The record shows that service connection for bilateral 
defective hearing based upon service incurrence or POW status 
was denied by rating decisions of January 1989 and February 
1991.  Although the veteran was provided appropriate written 
notice of those adverse determinations and of his right to 
appeal, he failed to initiate an 


appeal and those determinations each became final after one 
year.  Thus, the rating decision of February 1991 constitutes 
the last final determination with respect to that issue.  In 
March 1998, the veteran undertook to reopen his claim for 
service connection for bilateral defective hearing by 
submitting additional evidence.  That claim was denied by 
rating decision of April 1999 on the grounds that new and 
material evidence had not been presented to reopen that 
claim, giving rise to this portion of the instant appeal.  

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108, consideration 
must be given to all of the evidence submitted since the last 
final disallowance of the claim.  Evans v. Brown,  9 Vet. 
App. 273, 285 (1996).  

In this case, the last final disallowance of the veteran's 
claim for service connection for furuncles is the unappealed 
rating action of February 1991.  Governing law and 
regulations provide that the claim will be reopened if new 
and material evidence has been submitted.  38 U.S.C.A. § 5108 
(West 1991);  38 C.F.R. § 3.156(a) (2000).  The cited 
regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).



Thus, the additional evidence received since the February 
1991 rating decision must be analyzed to determine whether 
such evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The evidence of record prior to the February 1991 rating 
decision denying service connection for bilateral defective 
hearing included the veteran's service medical records, and 
postservice private, VA, and Air Force Reserve medical 
records.  The service medical records are silent for 
complaint, treatment, findings or diagnosis of bilateral 
defective hearing, and the veteran's hearing acuity was shown 
to be normal on service separation examination in October 
1945.  No complaint, treatment, findings or diagnosis of 
bilateral defective hearing was shown on VA examinations in 
December 1946, in April 1947, or in February 1950.  The first 
objective clinical evidence of hearing loss in the veteran is 
the report of quadrennial medical examination for Air Force 
Reserve service, dated in June 1958, 14 years after final 
service separation, at a time when the veteran was shown to 
be a pilot on flying status in the Air Force Reserve.  The 
veteran first complained of hearing loss in June 1984, nearly 
40 years after final service separation, and a moderate to 
profound bilateral high-frequency sensorineural hearing loss 
was first diagnosed on VA audiology examination in August 
1984.  The records show that the rating decisions of January 
1989 and February 1991 denying service connection for 
bilateral defective hearing considered the veteran's 
contentions that his hearing loss was due to wearing radio 
headsets in aircraft, aircraft engine noise, and as a result 
of vitamin B deficiency while a POW in Germany.  The rating 
decision of February 1991 found that there was no evidence of 
hearing loss during active service, on service separation 
examination, or during the initial postservice year, and that 
there were no provisions granting service connection for 
hearing loss on a presumptive basis due to POW status under  
38 C.F.R. § 3.309(c).  The record shows that the veteran is 
not service connected for avitaminosis, malnutrition, or any 
other nutritional deficiency.  In addition, the evidence 
previously of record showed that the veteran was a member of 
the Air Force Reserve from 1956 to retirement in 


1980, and that he was a pilot in flying status in 1956 and 
for a number of years thereafter while in the Air Force 
Reserve, including the period in which bilateral defective 
hearing was first demonstrated.  

The additional evidence submitted to reopen the veteran's 
claim for service connection for bilateral hearing loss 
includes duplicate copies of the veteran's the veteran's 
report of quadrennial medical examinations for Air Force 
Reserve service, dated in June 1958 and February 1963; the 
veteran's statements that his hearing loss was due to loud 
noises in service; annual VA outpatient audiometric 
examinations of the veteran between January 1985 and August 
1996, showing bilateral high-frequency sensorineural hearing 
loss, with several replacements of his hearing aids; the 
veteran's statement in his Substantive Appeal that his 
hearing loss was due to flying while on active duty; and the 
veteran's testimony at his personal hearing held in September 
1999 that his hearing loss was due to wearing radio headsets 
in aircraft and the noise of aircraft engines while on active 
duty.  

The Board must now determine whether the additional evidence 
submitted is both new and material to the issue of service 
connection for bilateral defective hearing.

Analysis

The duplicate copies of the veteran's reports of quadrennial 
medical examinations for Air Force Reserve service, dated in 
June 1958 and February 1963, are not new, but are merely 
duplicate copies of evidence previously submitted and 
considered at the time of the prior rating decisions denying 
service connection for bilateral defective hearing.  The 
veteran's contentions that his hearing loss is due to loud 
noises in service, to flying while on active duty; to wearing 
radio headsets in aircraft, and to the noise of aircraft 
engines while on active duty are not new, but are reiterative 
and cumulative of assertions and opinions previously advanced 
by the veteran and considered at the time of the prior rating 
decisions denying service connection for bilateral defective 
hearing.  In addition, as a lay person, the veteran is not 
competent to offer evidence that requires medical knowledge, 
such as the 


diagnosis or cause of a disability.  See  Espiritu v. 
Derwinski,  2 Vet. App. 492, 495 (1992);  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If such evidence is not 
competent, it cannot be material to the issue of service 
connection for bilateral defective hearing.  

Although the veteran has stated that he did not fly aircraft 
while serving in the Air Force Reserve , that assertion is 
inconsistent with the documentary record.  In addition, the 
veteran has not denied exposure to noise while on or near the 
flight line during his many years of reserve service, and no 
VA audiology opinion would be competent to distinguish noise 
damage incurred on active duty from that sustained while 
meeting his Air Force Reserve obligations.  

Based upon the foregoing, the Board finds that the additional 
evidence submitted includes no evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As new and 
material evidence has not been submitted to reopen the claim 
for service connection for bilateral defective hearing, the 
claim is not reopened and the rating decision of February 
1991 is affirmed.  

Ratings in Excess of 10 Percent for Peripheral Neuropathy of 
the Right (Major) Hand and the Left (Minor) Hand

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be  applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates 


the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part4, § 4.7 (2000).

The rating decision of October 1989 granted service 
connection for peripheral neuropathy of the right (major) and 
left hands, each evaluated as 10 percent disabling.  The 
veteran did not appeal that decision, and it became final 
after one year.  In March 1998, the veteran sought increased 
ratings for those disabilities, claiming an increase in 
severity.  

The veteran's 10 percent evaluations for peripheral 
neuropathy of the right (major) and left hands are based upon 
the veteran's subjective complaints of decreased sensation 
and tingling in the thumb, middle, and index fingers of both 
hands on VA examination in July 1989, with objective clinical 
findings of good grip and strength in both hands and no 
decrease in sensation to pinprick in either hand.

A report of VA examination in November 1998 cited the 
veteran's complaints of some diffuse numbness and tingling in 
the tips of the fingers and thumbs, while denying any history 
of blanching or swelling of the fingers, hands or forearms, 
or nocturnal waking due to symptoms.  Examination of the 
upper extremities revealed diffusely diminished deep tendon 
reflexes, without fasciculations or joint swelling, and 
finger-to-nose coordination was intact.  Tinel's sign and 
median and ulnar nerves were negative, bilaterally.  Sensory 
testing disclosed subjective complaints of mild numbness of 
the tips of the fingers and thumb, but the forearm and arm in 
the dermatome distribution from C5-T1 were otherwise intact.  
The intrinsic muscles of the hands were palpable, with no 
evidence of any complications; a full range of motion was 
demonstrated in the joints of the shoulders, elbows, wrists, 
and fingers, bilaterally, and strength was 5/5 in both upper 
extremities.  Based upon those findings, a rating decision of 
April 1999 denied ratings in excess of 10 percent each for 
peripheral neuropathy of the right (major) and left (minor) 
hands. 

At his September 1999 personal hearing, the veteran testified 
that he spent a good part of his day doing housework, yard 
work, and caring for his wife, who had suffered a stroke 
during heart surgery in 1996, and that his left (minor) hand 
symptoms were a little worse than the right, causing 
difficulty with buttoning his collar.  He acknowledged that 
he was right-hand dominant.  

VA's Schedule for Rating Disabilities provides that paralysis 
of the median nerve will be rated as 70 percent in the major 
hand and 60 percent in the minor hand when complete, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; and pain with trophic 
disturbances.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 
8515 (2000).  

Complete paralysis of the ulnar nerve manifested by the 
"griffin claw"' deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers and inability to spread 
the fingers (or reverse), inability to adduct the thumb; 
weakened flexion of the wrist will be rated as 60 percent in 
the major hand and 50 percent in the minor hand.  38 C.F.R. 
Part 4, § 4.124a, Diagnostic Code 8516 (2000).  

Incomplete paralysis of the ulnar or median nerves will be 
rated as 50 percent in the major hand and 40 percent in the 
minor hand when severe; as 30 percent in the major hand and 
20 percent in the minor hand when moderate; and as 10 percent 
in either hand when mild.  38 C.F.R. Part 4, § 4.124a, 
Diagnostic Codes 8515, 8516 (2000).  

As the current clinical findings do not establish the 
clinical presence of neuritis or neuralgia or complete median 
or ulnar nerve paralysis, or more than mild incomplete 
paralysis of the right and left hands due to service-
connected peripheral neuropathy, ratings in excess of 10 
percent each for peripheral neuropathy of the right (major) 
and left hands are not warranted.  

Entitlement to a Rating in Excess of 10 Percent for 
Degenerative Arthritis of the Left Knee

The rating decision of October 1989 granted service 
connection for traumatic arthritis of the right and left 
knees, each evaluated as 10 percent disabling under 
Diagnostic Codes 5010 (traumatic arthritis) and 5260 
(limitation of flexion of the knee).  The veteran did not 
appeal that decision, and it became final after one year.  In 
March 1998, the veteran sought an increased rating for 
arthritis of the left knee, claiming an increase in severity.  
A rating decision of April 1999 denied a rating in excess of 
10 percent for arthritis of the left knee, giving rise to 
this portion of the instant appeal.  

The veteran's 10 percent evaluations for traumatic arthritis 
of the right and left knees are based upon findings on VA 
examination in July 1989, which disclosed a normal gait, with 
no objective clinical findings of motor, sensory, or reflex 
deficit in the lower extremities, no evidence of muscle 
atrophy or loss of strength, and X-ray evidence of 
hypertrophic changes in both patellae consistent with 
degenerative changes.  

Private treatment records of the veteran in December 1996 
show that he has been a fairly active man, playing tennis 
until his wife's illness, while in June 1997 the veteran 
noted some exertional limitations while playing tennis.  In 
September 1997, the veteran reported that he was continuing 
to play tennis, and in March 1998, he reported that he was no 
longer playing tennis due to his wife's health problems.  He 
was seen in February 1998 for complaints of chest pain after 
walking a couple of miles on an exercise trail.  

A November 1998 report of VA examination of the lower 
extremities cited the veteran's complaints of mild left knee 
pain when he stresses, described as not bothering him much 
and not interfering with his ability to sit, stand, and do 
his normal activities.  There was no history of locking or 
surgery, and the veteran had a normal gait.  Examination of 
the knees disclosed flexion of 0 to 130 degrees, bilaterally, 
and coarse crepitation was noted, left more than right.  
There were no complaints of tenderness on patellofemoral 
pressure, pushing the knees backward in the standing position 
elicited complaints of discomfort, left more than right, 
Lachman's and McMurray's tests were negative, bilaterally, 
and neurological examination was described as intact.  The 
record is silent for complaints of buckling or giving way of 
either knee, or of impairment of stair climbing or descent.  
X-rays revealed hypertrophic changes in both patellae 
consistent with degenerative changes.  The diagnoses included 
chronic recurrent pain, left knee, mild to moderate, with 
degenerative arthritis.  

VA's Schedule for Rating Disabilities provides that traumatic 
arthritis (DC 5010) is rated as degenerative arthritis under 
DC 5003, and degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
In this case, there is no objective clinical evidence of knee 
ankylosis (DC 5256); dislocation or removal of a semilunar 
cartilage (DC 5258 and 5259); instability or subluxation (DC 
5257); limitation of extension (DC 5261); impairment of tibia 
and fibula (DC 5262); or genu recurvatum (DC 5263), and 
evaluation under those diagnostic codes would not provide an 
increased rating evaluation.  Further, the current record 
includes no satisfactory evidence of painful motion.  

Diagnostic Code 5260 (limitation of flexion of the knee) 
provides a 10 percent rating when flexion is limited to 45 
degrees, and a 20 percent rating when flexion is limited to 
30 degrees.  In the instant appeal, the veteran's left knee 
flexion is limited to 130 degrees on flexion, and a 
compensable rating is not warranted under DC 5260.  For that 
reason, the current 10 percent evaluation is assigned under 
DC 5003 based upon the noncompensable limitation of left knee 
flexion under DC 5260.  

The Board has also considered the evaluation of the veteran's 
arthritis of the left knee under the provisions of  38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and  the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
Part 4, § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of  peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (2000).

As with any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (2000). 

In this particular case, the recent medical evidence of 
record shows that the veteran was capable of playing tennis 
from December 1996 through September 1997, while in February 
1998 he was seen for complaints of chest pain after walking a 
couple of miles on an exercise trail.  At his September 1999 
personal hearing, the veteran testified that he spent a good 
part of his day doing housework, yard work, and caring for 
his wife.  Although he testified that he had a hard time 
getting up and down because of his arthritis of the left 
knee, the November 1998 report of VA examination cited the 
veteran's statement that his left knee was not bothering him 
much and not interfering with his ability to sit, stand, and 
do his normal activities.  There was no history of locking or 
surgery, and the veteran had a normal gait.  While the 
diagnosis was chronic recurrent left knee pain, mild to 
moderate, the Board notes that knee flexion was not shown to 
be limited by pain, and that the current record, including 
the November 1998 examination, includes no satisfactory 
evidence of painful motion.  Based upon the objective 
clinical findings in this case, a rating in excess of the 
currently assigned 10 percent evaluation for traumatic 
arthritis of the left knee is not warranted.  

A Total Disability Rating Based on Unemployability Due to 
Service-Connected Disabilities

A disability rating is based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap which must be overcome, and not from 
individual success in overcoming it.  See 38 C.F.R. Part 4, § 
4.15 (2000). A total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total 
disabilities may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases, except where specifically 
prescribed by the VA's Schedule for Rating Disabilities. 

Total ratings are authorized for any disability, or 
combination of disabilities, for which the Schedule 
prescribes a 100 percent evaluation or, with less disability, 
where the requirements of  38 C.F.R. Part 4, § 4.16 are met.  
See  38 C.F.R. §§ 3.340, 4.15 (2000).  However, if the total 
rating is based on a disability, or combination of 
disabilities, for which the Schedule provides an evaluation 
of less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  See  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 3.341 (2000).  
Furthermore, entitlement to individual unemployability for 
compensation must be established solely on the basis of 
impairment arising from service-connected disabilities.  See 
38 C.F.R. § 3.341(a) (2000);  Blackburn v. Brown, 4 Vet. App. 
395, 398 (1993).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, Part 4, 
§ 4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to 


secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. Part 4, 
§ 4.16(b) (2000).

In this case, service connection is in effect for anxiety 
neurosis, evaluated as 30 percent disabling; for gastritis 
with duodenitis, evaluated as 10 percent disabling; for 
degenerative arthritis of the right and left knees, each 
evaluated as 10 percent disabling; for peripheral neuropathy 
of the left and right hands, each evaluated as 10 percent 
disabling; and for shell fragment wound scars of the back of 
the head and right leg, evaluated as noncompensably 
disabling.  His combined service-connected 
disability rating, including consideration of the bilateral 
factor, is 60 percent from May 1988.  

The Board notes that service connection has not been 
established for a right hip disability, including arthritis; 
for residuals of swelling of the right foot; for residuals of 
a left eye injury; for high-frequency sensorineural hearing 
loss; for degenerative arthritis of the cervical and dorsal 
spines; for diabetes mellitus; for a left total hip 
replacement; and for hypertension.  

Therefore, it is clear that the veteran does not meet the 
schedular requirements necessary for the assignment of a 
total rating under  38 C.F.R. Part 4,§ 4.16(a).  See  38 
C.F.R. Part 4,§ 4.25.  Since he does not satisfy the 
percentage requirements of  38 C.F.R. Part 4, § 4.16(a), any 
entitlement to the benefit must be established under  38 
C.F.R. Part 4,§ 4.16(b).  The issue is whether his service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage.").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The disability stemming from the veteran's service-connected 
peripheral neuropathy of the left and right hands, each 
evaluated as 10 percent disabling. and his service-connected 
degenerative arthritis of the left knee, evaluated as 10 
percent disabling, have each been discussed and evaluated in 
the previous sections of this decision and that information 
will not be repeated.  The veteran's other service-connected 
disabilities are discussed and evaluated as follow:


Service-Connected Anxiety Neurosis

VA's Schedule for Rating Disabilities provides that mental 
disorders, including the veteran's service-connected anxiety 
neurosis, are assigned disability ratings based on a General 
Rating Formula for Mental Disorders described at  38 C.F.R. 
Part 4, § 4.130 (2000).  That formula provides that 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) will be rated as 
30 percent disabling.  Occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2000).

In the instant appeal, the record shows that the veteran's 
service-connected anxiety neurosis, evaluated as 30 percent 
disabling, did not prevent the veteran from working with the 
U. S. Postal Service on a full-time basis for 39 years until 
he retired in 1980, rising to the position of Superintendent 
of Postal Operations, or from serving with the Air Force 
Reserve for 34 years prior to his retirement in December 
1980.  On VA psychiatric examination in November 1998, the 
veteran denied any hospitalization for mental or emotional 
problems, and stated that he did not currently receive any 
psychiatric or psychological treatment; that he was not on 
any medication for a psychiatric condition; and that he had 
not received any formal treatment for "years."  He related 
that he had been married for 55 years, had four grown sons, 
and had worked for the US Postal Service for 39 years prior 
to his retirement in 1980.  He described his POW experiences, 
and stated that his medical problem was "hearing 
difficulties"  

Mental status examination disclosed that he was alert, 
cooperative, and well-oriented, with normal speech, good eye 
contact, an adequate mood, a slightly anxious affect, and 
good short term and remote memory.  His thought processes 
were coherent, he was able to focus, sustain, and shift 
attention, and his thought content was without delusions, 
hallucinations, ideas of reference, or beliefs in thought 
broadcasting, insertion, or control.  He could abstract 
proverbs, insight and judgment were fair, and he appeared to 
be preoccupied on examination with compensation for his 
hearing loss.  The diagnosis was generalized anxiety 
disorder; psychosocial stressors were centered on his 
disabilities; and his current Global Assessment of 
Functioning (GAF) score was 60, indicative of moderate 
symptoms or moderate difficulty in social , occupational, or 
school functioning.  The examiner stated that the veteran was 
not unemployable as a result of his psychiatric condition.  

The current VA psychiatric examination disclosed no findings 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships such as to warrant assignment of an 
increased evaluation of 50 percent for the veteran's service-
connected anxiety neurosis. 

The Board finds that the veteran's service-connected anxiety 
neurosis is currently manifested by a slightly anxious affect 
and preoccupation with his disability compensation, without 
evidence of impairment of memory, attention, concentration, 
insight, judgment, proverb abstracting, or thought processes, 
and no delusions, hallucinations, ideas of reference, or 
beliefs in thought broadcasting, insertion, or control.  

For the reasons and bases stated, a rating in excess of 30 
percent for service-connected anxiety neurosis is denied.  

Service-Connected Degenerative Arthritis of the Right Knee

As previously noted, the recent medical evidence of record 
shows that the veteran was capable of playing tennis from 
December 1996 through September 1997, while in February 1998 
he was seen for complaints of chest pain after walking a 
couple of miles on an exercise trail.  At his September 1999 
personal hearing, the veteran testified that he spent a good 
part of his day doing housework, yard work, and caring for 
his wife.  Although he testified that he had a hard time 
getting up and down because of his arthritis of the left 
knee, no similar complaints were voiced regarding his right 
knee, and the veteran did not testify that he currently 
experienced any right knee impairment.  

Further, on VA examination in November 1998, the veteran made 
no complaints regarding his right knee, there was no history 
of right knee locking, surgery, or interference with his 
ability to sit, stand, and do his normal activities; and the 
veteran had a normal gait.  Examination disclosed right knee 
flexion of 0 to 130 degrees, and coarse crepitation was 
noted, worse on the left.  There were no complaints of 
tenderness on patellofemoral pressure, pushing the knees 
backward in the standing position elicited complaints of 
discomfort, left more than right, Lachman's and McMurray's 
tests were negative, bilaterally, and neurological 
examination was described as intact.  X-rays revealed 
hypertrophic changes in the right patella consistent with 
degenerative changes.  The diagnoses included degenerative 
arthritis of the right knee.  

The Board has also considered the evaluation of the veteran's 
arthritis of the right knee under the provisions of  
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000).  However, 
the Board notes that the most recent VA examination failed to 
show any impairment of gait or interference with the 
veteran's ability to sit, stand, and do his normal activities 
due to right knee disability, or that the veteran's right 
knee flexion was limited by pain, and the current record, 
including the November 1998 examination, includes no 
satisfactory evidence of painful right knee motion.  

Based upon the objective clinical findings in this case, a 
rating in excess of the currently assigned 10 percent 
evaluation for traumatic arthritis of the right knee is not 
warranted.  

Gastritis with Duodenitis

A rating decision of October 1989 granted service connection 
for gastritis with duodenitis, evaluated as 10 percent 
disabling from May 1989.  That determination was based upon a 
report of service separation examination listing post-POW 
gastrointestinal syndrome and current findings of gastritis 
on endoscopy in March 1989.  

VA's Schedule for Rating Disabilities provides that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. Part 4, § 4.113 
(2000).  Ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342,  and 7345 to 7348 inclusive will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. Part 4, 
§ 4.113 (2000).

Gastritis, hypertrophic (identified by gastroscope) will be 
rated as 60 percent disabling when chronic; with severe 
hemorrhages, or large ulcerated or eroded area; as 30 percent 
disabling when chronic, with multiple small eroded or 
ulcerated areas and symptoms; and as 10 percent disabling 
when chronic, with small nodular lesions and symptoms.  
Atrophic gastritis is a complication of a number of diseases, 
including pernicious anemia, and is rated on the basis of the 
underlying condition.  38 C.F.R. Part 4, § 4.114, Diagnostic 
Code 7307 (2000).  

Further, diverticulitis will be rated as for irritable colon 
syndrome, peritoneal adhesions, or ulcerative colitis, 
depending upon the predominant disability picture.  38 C.F.R. 
Part 4, § 4.114, Diagnostic Code 7327 (2000).   Irritable 
colon syndrome (spastic colitis, mucous colitis, etc.) will 
be rated as noncompensably disabling when there are mild 
disturbances of bowel function with occasional episodes of 
abdominal distress; as 10 percent disabling when moderate, 
with frequent episodes of bowel disturbance with abdominal 
distress; and as 30 percent disabling when severe, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. Part 4, 
§ 4.114, Diagnostic Code 7319 (2000).  Ulcerative colitis 
will be rated as 10 percent disabling when moderate; with 
infrequent exacerbations; and as 30 percent disabling when 
moderately severe, with frequent exacerbations.  38 C.F.R. 
Part 4, § 4.114, Diagnostic Code 7323 (2000).   

Private treatment records of the veteran dated from 1995 to 
1998 disclosed no gastrointestinal disabilities, while VA 
outpatient treatment records from January 1997 to August 1998 
show that his abdomen was benign on examinations.  

A report of VA examination, conducted in November 1998, 
showed than the veteran stood 5 feet, eight inches tall, 
weighed 145 pounds, there was no tenderness of the veteran's 
abdomen, epigastric area, or liver, spleen and gallbladder 
areas; no rebound rigidity; peristalsis was 1+; and there was 
no evidence of gastrointestinal bleeding, heartburn, reflux, 
or other complications.  The veteran was not currently shown 
to have symptoms of weight loss, postgastrectomy syndrome, 
pernicious anemia, peritoneal adhesions, multiple small 
eroded or ulcerated areas and symptoms or evidence of ulcers, 
or severe symptomatology with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  

In the absence of such symptoms, a rating in excess of 10 
percent for gastritis with duodenitis is not warranted.  

Scars from Shell Fragment Wounds of the Back of the Head and 
Leg

The veteran's service separation examination, conducted in 
October 1945, disclosed a traumatic scar of the right lower 
leg, well-healed, nonsymptomatic, and non-disabling.  There 
was no evidence of a penetrating shell fragment wound, muscle 
trauma or herniation, retained metallic fragments, or 
residual impairment.  A rating decision of January 1947 
granted service connection for shell fragment wound scars of 
the back of the head and right leg, evaluated as 
noncompensably disabling, based upon findings of tiny scars 
of the head and right leg on VA examination in December 1946.  
A report of VA examination in April 1947 cited a small scar 
on the right lower leg.  A report of Air Force Reserve 
medical examination in June 1958 noted a history of small 
superficial lacerations of the thighs and hips, well-healed, 
nonsymptomatic and nondisabling.  On VA POW protocol 
examination in June 1984, the veteran referred to those 
injuries as cuts, stating that he received first aid on the 
day of his capture, and required no further treatment.  A 
rating decision of October 1989 continued the noncompensable 
rating for shell fragment wound scars of the back of the head 
and right leg.  Subsequent private and VA medical records are 
silent for complaint, treatment, findings or diagnoses of 
shell fragment wound scars of the back of the head and right 
leg.  

In the absence of evidence of penetrating shell fragment 
wounds, muscle trauma or herniation, retained metallic 
fragments, or residual impairment, the medical record 
provides no basis for evaluating the veteran's service 
connected scars of the back of the head and right leg as 
muscle injuries under the provisions of  38 C.F.R. Part 4, 
§§ 4.55 - 4.73; Diagnostic Codes 5301-5328, including 
residuals of gunshot and shell fragment wound injuries.  
62 Fed. Reg. 30235-30240 (2000).  Rather, those disabilities 
are currently evaluated as other scars under  38 C.F.R. Part 
4, § 4.118, Diagnostic Code 7805 (2000).  

VA's Schedule for Rating Disabilities provides that 
disfiguring scars of the head, face or neck will be rated as 
noncompensably disabling when slight, and as 10 percent 
disabling when moderately disfiguring.  38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7800 (2000).  Scars which are 
superficial, poorly nourished, with repeated ulceration will 
be rated as 10 percent disabling under DC 7803; while scars 
which are superficial, tender and painful on objective 
demonstration will be rated as 10 percent disabling under DC 
7804.  Other scars will be rated on the bases of limitation 
of motion of the part affected under DC 7805.  

The record is silent for objective clinical findings of 
moderately disfiguring scars of the head; scars that are 
superficial, poorly nourished, with repeated ulceration; 
scars that are superficial, tender and painful on objective 
demonstration; or scars that are productive of limitation of 
motion of the part affected.  In the absence of such 
findings, a compensable rating for service-connected for 
shell fragment wound scars of the back of the head and right 
leg are not warranted.  

In his March 1998 Application for Increased Compensation 
Based on Unemployability (VA Form 21-8940), the veteran 
stated that he was unable to work 


due to nerves, hypertension, and peripheral neuropathy; that 
he had worked for the US Postal Service on a full-time basis 
from 1941 to 1980 [sic], retiring as Superintendent of Postal 
Operations; that he had lost no time from work due to 
illness; that he did not leave that job because of 
disability; that he did not expect to receive disability 
retirement benefits; that he had not been hospitalized; and 
that he had not attempted to obtain employment since he 
retired.  At his personal hearing, the veteran testified that 
he had a high school education; that he was married with four 
grown children; that he worked for the US Postal Service for 
almost 40 years prior to his retirement in 1980;  that he had 
made no attempt to obtain further employment; and that he 
spent a good part of his day doing housework, yard work, and 
caring for his wife.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  

The veteran is not shown to be unable to secure or maintain 
substantially gainful employment solely as the result of 
service-connected disability, as provided by 38 C.F.R. Part 
4, § 4.16(b), or that vocational rehabilitation is 
infeasible. Accordingly, the Board finds that the veteran is 
not unemployable under the provisions of  38 C.F.R. Part 4, 
§ 4.16(b) (2000).  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for diabetes mellitus, hypertension, and a 
total left hip replacement due to arthritis on a direct and 
presumptive basis is denied.  

New and material evidence not having been submitted, the 
claim for service connection for bilateral defective hearing 
is denied.  

A rating in excess of 10 percent for peripheral neuropathy of 
the right (major) hand is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the left (minor) hand is denied.

A rating in excess of 10 percent for degenerative arthritis 
of the left knee is denied.  

A total disability rating based on unemployability due to 
service-connected disability is denied.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 



